Citation Nr: 0504566	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  93-08 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder to include a post-traumatic stress 
disorder (PTSD), depression and bipolar disorder.  



REPRESENTATION

Veteran represented by:	K. Carpenter, Attorney at Law



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1963 to 
August 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
RO.  

The Board remanded this matter in January 1997 and again in 
October 2003 for additional development of the record.  

The issue, as defined by the RO, entailed service connection 
for PTSD alone.  The veteran has been diagnosed with other 
innocently acquired psychiatric disorders, and the Board is 
of the opinion that the veteran has not limited his claim to 
that of service connection for PTSD.  

Thus, the issue on appeal is expanded to include service 
connection for an innocently acquired psychiatric disorder to 
include PTSD, depression and bipolar disorder.  

The case on appeal is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



REMAND

The veteran's representative asserts that the veteran has not 
received adequate notice of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  See also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  

Indeed, the May 2001 letter regarding VCAA that was sent to 
the veteran addressed only the matter of service connection 
for PTSD rather than the expanded issue of service connection 
for an innocently acquired psychiatric disorder to include 
PTSD, depression and bipolar disorder.  

The RO must send the veteran a letter outlining the 
provisions of VCAA to include (1) the evidence necessary to 
establish service connection for an innocently acquired 
psychiatric disorder to include PTSD, depression, and bipolar 
disorder; (2) the veteran's and the RO's respective 
responsibilities as to obtaining and furnishing relevant 
evidence; and (3) the veteran's right to a one-year response 
period.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding 
that VCAA notice must afford claimants a one-year response 
period); Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by VCAA).  

Next, the Board finds that the RO should send the veteran a 
letter requesting information regarding the units with which 
he served while stationed in the Republic of Vietnam.  He 
must be asked to provide dates of service for all units 
indicated.  

After receiving the foregoing information, the RO must 
contact the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) in order to attempt to obtain the relevant 
unit history after verifying that the veteran indeed served 
with the named units.  

The RO should also take all necessary development action with 
respect to the expanded issue on appeal; that is, service 
connection for an innocently acquired psychiatric disorder to 
include PTSD, depression and bipolar disorder.  

The case is REMANDED for the following development:

1.  The RO must also send the veteran a 
letter outlining the relevant provisions 
of VCAA along with the veteran's and the 
RO's respective responsibilities as to 
obtaining and furnishing evidence with 
respect to the issue on appeal as well as 
addressing the veteran's right to a one-
year response period.  

2.  The RO should take appropriate steps 
in order to contact the veteran in order 
to ask him to enumerate the units with 
which he served in the Republic of 
Vietnam.  The dates of service with each 
unit should be provided.  

3.  Next, the RO must contact USASCRUR, 
7798 Cissna Road, Springfield, Virginia 
22150.  USASCRUR should be requested to 
provide the unit history applicable to 
the veteran's dates of service with each 
such unit after verifying that the 
veteran indeed served with the unites 
named.  

4.  With respect to the expanded issue of 
service connection for an innocently 
acquired psychiatric disorder to include 
PTSD, depression, and bipolar disorder, 
the RO must undertake all appropriate 
evidentiary and procedural development.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  If it is 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Then, following completion of any 
indicated development, the RO should 
undertake to review the veteran's claim.  
If indicated, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

